Case 2:20-cv-01287-JMV-SCM Document 4 Filed 02/09/20 Page 1 of 2 PageID: 37



Stamatios Stamoulis #01790-1999
Richard C. Weinblatt #01571-2001
STAMOULIS & WEINBLATT LLC
800 N. West Street, Third Floor
Wilmington, DE 19801
Telephone: (302) 999-1540
Facsimile: (302) 762-1688
stamoulis@swdelaw.com
weinblatt@swdelaw.com

Raymond W. Mort, III (pro hac vice to be filed)
raymort@austinlaw.com
THE MORT LAW FIRM, PLLC
100 Congress Ave, Suite 2200
Austin, Texas 78701
Tel/Fax: (512) 865-7950

Attorneys for Plaintiff
Kamino LLC

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY




  KAMINO LLC,

                 Plaintiff                          Case No. 2:20-CV-1287

                v.                                  JURY TRIAL DEMANDED

  CASIO AMERICA, INC.,

                 Defendant



      PLAINTIFF’S RULE 7.1(a) CORPORATE DISCLOSURE STATEMENT

          Pursuant to Fed. R. Civ. P. 7.1, Plaintiff, Kamino LLC, states that it has no

 parent corporation and that no publicly held corporation owns 10% or more of its

 stock.
Case 2:20-cv-01287-JMV-SCM Document 4 Filed 02/09/20 Page 2 of 2 PageID: 38




Respectfully submitted,

Dated: February 9, 2020      /s/ Richard C. Weinblatt
                             Stamatios Stamoulis #01790-1999
                             Richard C. Weinblatt #01571-2001
                             STAMOULIS & WEINBLATT LLC
                             800 N. West Street, Third Floor
                             Wilmington, DE 19801
                             Telephone: (302) 999-1540
                             Facsimile: (302) 762-1688
                             stamoulis@swdelaw.com
                             weinblatt@swdelaw.com

                             Raymond W. Mort, III (pro hac vice to be filed)
                             raymort@austinlaw.com
                             The Mort Law Firm, PLLC
                             100 Congress Ave, Suite 2200
                             Austin, Texas 78701
                             Tel/Fax: (512) 865-7950

                             Attorneys for Plaintiff
                             Kamino LLC




CORPORATE DISCLOSURE STATEMENT                                                 2
